SECOND AMENDMENT TO SALARY CONTINUATION AGREEMENT This Second Amendment (the “Amendment”) to the Salary Continuation Agreement, dated as of November 29, 2004 and as amended December 16, 2008 (the “Agreement”), by and among Peoples Federal Savings Bank (the “Bank”) and James J. Gavin (the “Executive”) is effective as of March 1, 2011.Capitalized terms which are not defined herein shall have the same meaning as set forth in the Agreement. WHEREAS, the parties desire to amend the Agreement in order to increase the Executive’s annual normal retirement benefit set forth in Section 2.1 of the Agreement; and WHEREAS, pursuant to Article 7 of the Agreement, the Agreement may be amended by a written agreement signed by the Bank and the Executive. NOW, THEREFORE, the Agreement is hereby amended as follows: 1.Section 2.1.1 is hereby amended and restated to read in its entirety as follows: “2.1.1Amount of Benefit.The annual benefit under Section 2.1 is One Hundred Eighty Three Thousand Two Hundred Seventy Six ($183,276).” 2.The Executive’s Accrual Balance shall be updated to reflect the change in the amount of benefit provided in Section 2.1.1 as set forth in this Amendment. [Signature Page to Follow] IN WITNESS WHEREOF, the Bank, on behalf of its duly authorized officer, and the Executive have caused this Amendmentto be executed as of the dates provided below. PEOPLES FEDERAL SAVINGS BANK April 14, 2011 By: /s/ Thomas J. Leetch Date Print Name: Thomas J. Leetch EXECUTIVE April 14, 2011 /s/ James J. Gavin Date James J. Gavin
